DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 1 is directed to an “apparatus, comprising: a first interface …; a second interface …; logic configured to store…; and logic configured to generate …”  Claim 15 is directed to an “apparatus, comprising: a first stage of a multi-layer kernel …; a second stage of the multi-layer kernel …; and logic configured to isolate …” None of the claimed apparatus elements in claims 1 or 15 appear to be restricted to any type of hardware implementation, and could be considered to be implemented through software components alone.   That is, an “interface” could be interpreted as a software communication layer. Similarly, “logic” can be interpreted simply as program logic. Thus, the claims are considered to be directed to a computer program, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claims 2-7 and 17-20 are dependent upon claims 1 and 15, respectively, and fail to provide additional elements providing patent eligible subject matter. Thus, the claims are rejected for the same reasons as parent claims 1 and 15 as noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the decoding weight memory component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “a decoding weight memory component.”
Claim 4 recites the limitation "the accumulated intermediary value" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected for being dependent upon a rejected parent claim. For the purpose of further examination, this limitation will be interpreted as “an accumulated intermediary value.”
Claim 6 recites the limitation "the accumulated intermediary value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “an accumulated intermediary value.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0206050 by Talathi et al. (“Talathi”).

In regard to claim 1, Talathi discloses:
1. A thresholding accumulator apparatus, comprising: See Talathi, Fig. 5, depicting an apparatus.
a first interface in communication with one or more first spiking neural network elements; See Talathi, Fig. 1, depicting an interface in communication with layer 102.
a second interface in communication with one or more second spiking neural network elements; See Talathi, Fig. 1, depicting an interface in communication with layer 106.
logic configured to store an intermediary value based at least in part on one or more input spike trains received from the one or more first spiking neural network elements; and logic configured to generate an output spike train for transmission to the one or more second spiking neural network elements when an intermediary value meets at least one first criterion. See Talathi, ¶ 0030, e.g. “This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106). … Such behavior can be emulated or simulated in hardware and/or software, including analog and digital implementations such as those described below.”

In regard to claim 4, Talathi discloses:
4. The thresholding accumulator apparatus of Claim 1, further comprising logic configured to generate another output spike train for transmission to the one or more second spiking neural network elements when [an] accumulated intermediary value meets at least one second criterion. See Talathi, ¶ 0030, e.g. “the neuron may fire and generate an output spike to be transferred to the next level of neurons.” Also see Talathi, ¶ 0033, e.g. “Biological synapses can mediate either excitatory or inhibitory (hyperpolarizing) actions … Excitatory signals depolarize the membrane potential … inhibitory signals generally hyperpolarize (i.e., lower) the membrane potential.”

In regard to claim 6, Talathi discloses:
6. The thresholding accumulator apparatus of Claim 1, further comprising: logic configured to increase [ an] accumulated intermediary value based on the one or more input spike trains; and See Talathi, ¶ 0030, e.g. “This current may be accumulated on the neuron membrane to charge a membrane potential.” logic configured to decrease the accumulated intermediary value based on the output spike train. See Talathi, ¶ 0062, e.g. “The model may be defined to spike when the voltage v reaches a value vS. Subsequently, the state may be reset at a reset event (which may be one and the same as the spike event).”

In regard to claim 8, Talathi discloses:
8. A method for accumulating spiking signaling in a multi-layer kernel architecture, comprising: See Talathi, at least ¶ 0080, e.g. “methods described herein.”
receiving an input spike from a first layer of a multi-layer kernel architecture; See Talathi, Fig. 1, depicting a first layer receiving an input.
storing an intermediary value based on the input spike; and See Talathi, ¶ 0030, e.g. “This current may be accumulated on the neuron membrane.”
generating an output spike for a second layer of the multi-layer kernel architecture when the intermediary value exceeds a threshold. See Talathi, ¶ 0030, e.g. “When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons.”

In regard to claim 9, Talathi discloses:
9. The method of Claim 8, further comprising: accessing a decoding weight memory apparatus to retrieve a decode weight; and multiplying and accumulating the input spike from the first layer of the multi-layer kernel apparatus with the intermediary value based on the decode weight. See Talathi, ¶ 0090, e.g. “output weights (decoding vectors).” Also see ¶ 0115, e.g. “y is an estimate of the output corresponding to the weighted sum of firing rates, which may be supplied to the output layer.”

In regard to claim 15, Talathi discloses:
15. A multi-layer kernel apparatus, comprising: See Talathi, Fig. 1 and Fig. 8, broadly depicting a kernel apparatus.
a first stage of a multi-layer kernel configured to generate a first spike activity; See Talathi, Fig. 1, depicting an interface in communication with layer 102.
a second stage of the multi-layer kernel configured to generate a second spike activity; and See Talathi, Fig. 1, depicting an interface in communication with layer 106.
logic configured to isolate the first spike activity from the second spike activity. See Talathi, ¶ 0030, e.g. “This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106). … Such behavior can be emulated or simulated in hardware and/or software, including analog and digital implementations such as those described below.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Talathi as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication 2018/0016303 by Scott et al. (“Scott”) and U.S. Patent Application Publication 2014/0025715 by Yang et al. (“Yang”).

In regard to claim 2, Talathi discloses:
2. The thresholding accumulator apparatus of Claim 1, wherein the at least one first criterion comprises a threshold, See Talathi, ¶ 0030, e.g. “When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike.” Talathi does not expressly disclose the threshold selected based at least on a desired signal-to-noise ratio (SNR) associated with the output spike train. However, this is taught by Scott and Yang. See Scott, ¶ 0279, e.g. “A spike triggering threshold of 4:1 signal to noise ratio (SNR) was automatically set for all channels.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s threshold with Scott’s SNR in order to distinguish between noise and a signal as suggested by Yang (see Yang, ¶ 0048).

In regard to claim 10, Talathi does not expressly disclose:
10. The method of Claim 8, wherein the first layer of the multi-layer kernel architecture is associated with a first signal-to-noise ratio (SNR), and the second layer of the multi-layer kernel architecture is associated with a second SNR. However, this is taught by Scott and Yang. See Scott, ¶ 0279, e.g. “A spike triggering threshold of 4:1 signal to noise ratio (SNR) was automatically set for all channels.” Note that each layer is inherently associated with a SNR by way of the physical properties of the associated network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s threshold with Scott’s SNR in order to distinguish between noise and a signal as suggested by Yang (see Yang, ¶ 0048).

In regard to claim 17, Talathi does not expressly disclose:
17. The multi-layer kernel apparatus of Claim 15, wherein: the first stage of a multi-layer kernel is configured to generate the first spike activity according to a first average spike rate and having a first signal-to-noise ratio (SNR); and the second stage of a multi-layer kernel is configured to generate the second spike activity according to a second average spike rate and having a second SNR. However, this is taught by Scott and Yang. See Scott, ¶ 0279, e.g. “A spike triggering threshold of 4:1 signal to noise ratio (SNR) was automatically set for all channels.” Note that each layer is inherently associated with a SNR by way of the physical properties of the associated network. Additionally, an “average” rate is inherent since it is a statistical property that exists in any collection of data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s threshold with Scott’s SNR in order to distinguish between noise and a signal as suggested by Yang (see Yang, ¶ 0048).

In regard to claim 18, Talathi does not expressly disclose:
18. The multi-layer kernel apparatus of Claim 17, wherein the first average spike rate exceeds the second average spike rate by at least a magnitude of ten (10). However, this is taught by Yang. See Yang, ¶ 0072, e.g. “Thus, an EC-PC neural processing architecture 600 in accordance with an embodiment of the present disclosure can provide a data rate reduction for the generation of spike probability maps that is more than an order of magnitude (e.g., 50, 60, or more times) less than the raw neural spike data rate; and a further data rate reduction for the generation of neural spike indicators that is approximately three orders of magnitude (e.g., 1000 times) less than the raw neural spike data rate.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s spikes with Yang’s spike rate in order to reduce communication data rates as suggested by Yang.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Talathi, Scott, and Yang as applied to claim 2 above, and further in view of U.S. Patent Application Publication 20180314447 by Driever et al. (Driever).

In regard to claim 3, Talathi discloses:
3. The thresholding accumulator apparatus of Claim 2, … memory accesses to [a] decoding weight memory component. See Talathi, ¶ 0036, e.g. “weights may be stored in a non-volatile memory.” Also see ¶ 0090, e.g. “output weights (decoding vectors).” Talathi does not expressly disclose wherein the threshold is further selected based on a corresponding cost of memory accesses. However, this is taught by Driever. See Driever, ¶ 0026, e.g. “dynamically adjusting the thresholds to reduce the use of particular direct memory access controllers to balance resource utilization.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s thresholds and weight memory with Driever’s cost based threshold in order to balance resource utilization as suggested by Driever.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Talathi as applied to claims 1 and 8 above, and further in view of U.S. Patent 6,242,988 to Sarpeshkar (“Sarpeshkar”).

In regard to claim 5, Talathi discloses:
5. The thresholding accumulator apparatus of Claim 4, further comprising logic configured to set the intermediary value … whenever an output spike of the output spike train is generated. See Talathi, ¶ 0073, e.g. “Further, in this exemplary configuration, the general-purpose processor 502 may comprise code for resetting the membrane potential to a predetermined value when the membrane potential reaches a threshold.” Talathi does not expressly disclose to zero. However, this is taught by Sarpeshkar. See col. 1, lines 29-35, e.g. “Then, the neuron generates a spike signal and resets the voltage on the capacitor to a reference potential (typically zero voltage, or ground potential).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s reset with Sarpeshkar’s voltage in order to utilize a typical implementation as suggested by Sarpeshkar.

In regard to claim 13, Talathi discloses:
13. The method of Claim 8, further comprising setting the intermediary value … when the output spike is generated. See Talathi, ¶ 0073, e.g. “Further, in this exemplary configuration, the general-purpose processor 502 may comprise code for resetting the membrane potential to a predetermined value when the membrane potential reaches a threshold.” Talathi does not expressly disclose to zero. However, this is taught by Sarpeshkar. See col. 1, lines 29-35, e.g. “Then, the neuron generates a spike signal and resets the voltage on the capacitor to a reference potential (typically zero voltage, or ground potential).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s reset with Sarpeshkar’s voltage in order to utilize a typical implementation as suggested by Sarpeshkar.

In regard to claim 14, Talathi discloses:
14. The method of Claim 8, further comprising reducing the intermediary value by the threshold when the output spike is generated. See Talathi, ¶ 0073, e.g. “Further, in this exemplary configuration, the general-purpose processor 502 may comprise code for resetting the membrane potential to a predetermined value when the membrane potential reaches a threshold.” Talathi does not expressly disclose the relative values of reset potential and the threshold potential. However, Sarpeshkar teaches resetting to zero. See col. 1, lines 29-35, e.g. “Then, the neuron generates a spike signal and resets the voltage on the capacitor to a reference potential (typically zero voltage, or ground potential).” Combining Talathi’s threshold with Sarpeshkar’s zero reset value results in the reset value being equivalent to the threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s reset with Sarpeshkar’s voltage in order to utilize a typical implementation as suggested by Sarpeshkar.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talathi as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0278682 by Saxena et al. (“Saxena”).

In regard to claim 7, Talathi does not expressly disclose the claimed limitations. However, Saxena teaches:
7. The thresholding accumulator apparatus of Claim 1, wherein the one or more first spiking neural network elements comprises digital decode logic, and the one or more second spiking neural network elements comprises analog encode circuitries. See Saxena, Fig. 14 and ¶ 0120-0121, e.g. “The store and refresh scheme 1450 may include an analog-to-digital converter (ADC) 1480, a digital-to-analog converter (DAC) 1482 … In order to hold a value (or state) of the synapse-type memory controlled circuit, the value may be periodically read via the ADC 1480 and stored at the memory array 1484. When needed, the value may be recalled from the memory array 1484 and stored at the capacitor 1474 via the DAC 1482.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s neural network with Saxena’s decode and encode elements in order to provide a synapse-type memory which operates at high speeds (see ¶ 0119 and 0122).

In regard to claim 16, Talathi does not expressly disclose the claimed limitations. However, Saxena teaches:
16. The multi-layer kernel apparatus of Claim 15, wherein the first stage of the multi-layer kernel comprises digital decode logic; and the second stage of the multi-layer kernel comprises analog encode circuitry. See Saxena, Fig. 14 and ¶ 0120-0121, e.g. “The store and refresh scheme 1450 may include an analog-to-digital converter (ADC) 1480, a digital-to-analog converter (DAC) 1482 … In order to hold a value (or state) of the synapse-type memory controlled circuit, the value may be periodically read via the ADC 1480 and stored at the memory array 1484. When needed, the value may be recalled from the memory array 1484 and stored at the capacitor 1474 via the DAC 1482.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s neural network with Saxena’s decode and encode elements in order to provide a synapse-type memory which operates at high speeds (see ¶ 0119 and 0122).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Talathi, Scott, and Yang as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2006/0033814 by Avadanei et al. (“Avadanei”).

In regard to claim 11, Talathi discloses:
11. The method of Claim 10, further comprising selecting the threshold based on an acceptable difference between the first SNR and the second SNR. However, Avadanei teaches this. See Avadanei, ¶ 0036, e.g. “For example, the threshold 226 may be an absolute value that, when exceeded by the difference between the test SNR and the reference SNR, indicates that the test de-interlacer does not produce de-interlaced content of an acceptable quality.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi, Scott and Yang’s SNRs with Avadanei’s threshold in order to establish acceptable signal quality as suggested by Avadanei.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Talathi as applied to claim 8 above, and further in view of U.S. Patent Application Publication 20120084240 by Esser et al. (“Esser”) and U.S. Patent Application Publication 2017/0200079 by Amir et al. (“Amir”).

In regard to claim 12, Talathi does not expressly disclose the limitations. However, Esser and Chan teach the following:
12. The method of Claim 8, further comprising: 
selecting the threshold based on a number of spikes required to generate the output spike; and See Esser, ¶ 0027, e.g. “If the counter reaches a certain threshold, the neuron then generates its own spike (i.e., fires).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s threshold with Esser’s counter in order to provide a simple mechanism for determining whether a threshold has been reached, as essentially suggested by Esser.
wherein the number of spikes required to generate the output spike corresponds to a loss in fidelity that has been determined to be acceptable. See Amir, ¶ 0032 and 0077, e.g. “The higher Dynamic Range, more accurate and more input spikes needed as well.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Talathi’s spikes with Amir’s teaching of accuracy in order to reduce bandwidth while maintaining required accuracy as suggested by Amir.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talathi, Scott, and Yang as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2019/0213705 by Kamath et al. (“Kamath”).

In regard to claim 19, Talathi, Scott, and Yang do not expressly disclose the limitations. However, they are taught as follows:
19. The multi-layer kernel apparatus of Claim 17, where the second SNR differs from the first SNR by a prescribed loss factor. See Kamath, ¶ 146, e.g. “loss function.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SNR of Talathi, Scott and Yang as taught above, with Kamath’s loss function in order to establish preferred data processing as essentially suggested by Kamath.

In regard to claim 20, Talathi does not expressly disclose the limitations. However, they are taught as follows:
20. The multi-layer kernel apparatus of Claim 19, where the prescribed loss factor is dynamically adjustable based on at least one of. (i) input originated at least in part from a user; and/or (ii) algorithmically generated input. See Kamath, ¶ 146, e.g. “The test image is then adjusted based on the determined first and second loss information.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SNR of Talathi, Scott and Yang as taught above, with Kamath’s loss function in order to establish preferred data processing as essentially suggested by Kamath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121